DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed September 2, 2021. Claims 1-5, 8-10, and 12 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of claim 11 is obviated by Applicant’s cancellation.
	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3 of the claim, “maltitol or sorbitol” should read “maltitol, or sorbitol” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the concentration" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., Mannitol influence on the separation of DNA fragments by capillary electrophoresis in entangled polymer solutions, Talanta, Vol. 46, Issue 4, pp. 735-742 (1998) (hereinafter “Han”) and further in view of Jin et al., Electrophoretic migration behavior of DNA fragments in polymer solution, Electrophoresis, Vol. 22, Issue 11, pp. 2150-2158 (2001) (hereinafter “Jin”) and further in view of Liu et al. (CN 101693925 A) (provided in Applicant’s IDS filed on August 10, 2021) (references herein made with respect to English Machine Translation).
Regarding claim 1, Han teaches a separation medium (a sieving buffer, pg. 737, right column, first paragraph, 3. Results and discussion) comprising:
hydroxypropylmethyl1 cellulose (hydroxypropylmethylcellulose (HPMC), abstract, pg. 737, right column, first paragraph, 3. Results and discussion).
Han is silent with respect to a number-average molecular weight, and therefore fails to teach wherein a number-average molecular weight (Mn) of the hydroxypropylmethyl cellulose is 80000 to 160000. However, Jin teaches electrophoretic migration of DNA in HPMC polymer solution (abstract) like that of Han. Jin teaches that Mn of HPMC is 86000 (pg. 2152, left column, last paragraph, 2.1 Reagents and running buffer, pg. 2153, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the HPMC of Han to have Mn of 86000 as taught by Jin because it has a high efficiency to separate DNA (Jin, pg. 2153, left column, second paragraph, 3. Results and discussion, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution).
Modified Han teaches the HPMC solution at a concentrations of 0, 0.2, 0.3, 0.4, 0.5, 0.8, 1.0, and 1.2% (w/v) (pg. 737, left column, second paragraph, 2.4. Preparation of the polymer solutions). Modified Han fails to teach wherein a concentration of the hydroxypropylmethyl cellulose in the separation medium for electrophoresis is 1.6% (w/v) to 2.0% (w/v). However, Liu teaches a microfluidic chip electrophoresis screening system comprising hydroxypropyl methylcellulose (HPMC) (para. [0001], [0009], [0016]) like that of Modified Han. Liu teaches that the concentration of HPMC is 0.1% to 5% (w/v), which has a low viscosity and can be Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). MPEP § 2144.05(I). Additionally, generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Modified Han teaches a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide (mannitol, pg. 737, right column, first paragraph, 3. Results and discussion; Examiner notes that this limitation requires either a sugar alcohol derived from monosaccharide or disaccharide, OR a low-molecular-weight polysaccharide; since Modified Han teaches mannitol, it meets the claim), wherein a concentration of the sugar alcohol in the separation medium for electrophoresis is 1 wt% to 3 wt% (the mannitol at a concentration of 2% (w/v) was added to the HPMC solution, pg. 737, left column, second paragraph, 2.4. Preparation of the polymer solutions, right column, first paragraph, 3. Results and discussion).
The limitation “for electrophoresis within a surface-coated flow path” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus 
Examiner further notes that Modified Han teaches the capillaries filled with the sieving buffer in the capillary electrophoresis system were internally coated (pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis), so the sieving buffer is capable of the recitation “for electrophoresis within a surface-coated flow path.”
Regarding claim 2, Modified Han teaches wherein the sugar alcohol comprises at least one of mannitol, erythritol, xylitol, lactitol, maltitol or sorbitol (mannitol, pg. 737, right column, first paragraph, 3. Results and discussion).
Regarding claim 3, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein a weight-average molecular weight of the low-molecular-weight polysaccharide is 10000-80000” of claim 3 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Regarding claim 4, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the low-molecular-weight polysaccharide comprises pullulan, agarose, dextran, dextrin, amylose, xanthan gum, mannan, galactomannan, gellan gum, carrageenan, curdlan, pectin, welan gum, alginic acid, alginic acid salt, alginic acid ester, karaya gum, tamarind seed gum, rhamsan gum, 
Regarding claim 5, Modified Han teaches wherein the sugar alcohol comprises mannitol, or the low-molecular-weight polysaccharide comprises pullulan (mannitol, pg. 737, right column, first paragraph, 3. Results and discussion).
Regarding claim 8, Modified Han teaches a reagent kit comprising the separation medium for electrophoresis according to claim 1 (the capillary electrophoresis system comprising capillaries filled with the sieving buffer, pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, see rejection of claim 1 supra; Examiner notes that Modified Han’s teachings of the capillary electrophoresis system meets the instant recitation of “kit” since the assembled capillary electrophoresis system of Modified Han is merely an assembled kit).
The limitation “for electrophoresis” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Han teaches the capillary electrophoresis system comprising capillaries filled with the sieving buffer (pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary 
Regarding claim 9, Modified Han teaches an electrophoresis method which is the electrophoresis method of an object substance in a sample (separating DNA fragments of a sample by entangled solution capillary electrophoresis, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, right column, first and second paragraphs, 3. Results and discussion), comprising:
(A) introducing the sample to the surface-coated flow path filled with the separation medium for electrophoresis according to claim 1 (the sample was injected into the internally coated capillary filled with the sieving buffer, pg. 736, right column, first paragraph, 2.1. Apparatus, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, right column, first paragraph, 3. Results and discussion; see rejection of claim 1 supra); and
(B) applying a voltage to the flow path to conduct the electrophoresis and separate the object substance in the sample (a running voltage of 4 kV was applied to the capillary during entangled solution capillary electrophoresis to separate the DNA fragments in the sample, pg. 737, left column, last paragraph, 2.5. Entangled solution capillary electrophoresis, right column, first and second paragraphs, 3. Results and discussion).
Regarding claim 10, Modified Han teaches wherein the object substance comprises nucleic acid or protein (DNA fragments, pg. 736, right column, second paragraph, 2.2. Chemicals, pg. 737, right column, first and second paragraphs, 3. Results and discussion).
Regarding claim 12, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the concentration of the low-molecular-weight polysaccharide in the separation medium is equal .
Claims 1-5, 8, and 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101693925 A) (provided in Applicant’s IDS filed on August 10, 2021) (references herein made with respect to English Machine Translation) and further in view of Jin et al., Electrophoretic migration behavior of DNA fragments in polymer solution, Electrophoresis, Vol. 22, Issue 11, pp. 2150-2158 (2001) (hereinafter “Jin”).
Regarding claim 1, Liu teaches a separation medium (a screening media, para. [0016], [0004]-[0010]) comprising:
hydroxypropylmethyl1 cellulose (hydroxypropyl methylcellulose (HPMC), para. [0009], [0016]).
Liu is silent with respect to a number-average molecular weight, and therefore fails to teach wherein a number-average molecular weight (Mn) of the hydroxypropylmethyl cellulose is 80000 to 160000. However, Jin teaches electrophoretic migration of DNA in HPMC polymer solution (abstract) like that of Liu. Jin teaches that Mn of HPMC is 86000 (pg. 2152, left column, last paragraph, 2.1 Reagents and running buffer, pg. 2153, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the HPMC of Liu to have Mn of 86000 as taught by Jin because it has a high efficiency to separate DNA (Jin, pg. 2153, left column, second paragraph, 3. Results and discussion, right column, second paragraph, 3.1 Resistance to DNA electrophoretic migration in dilute solution).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
Modified Liu teaches a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide (mannitol, para. [0010], [0016], [0037]; Examiner notes that this limitation requires either a sugar alcohol derived from monosaccharide or disaccharide, OR a low-molecular-weight polysaccharide; since Modified Liu teaches mannitol, it meets the claim), wherein a concentration of the sugar alcohol in the separation medium for electrophoresis is 1 wt% to 3 wt% (a concentration of mannitol is 0.1% to 10%, para. [0010], [0013], [0037]). Additionally, generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).
The limitation “for electrophoresis within a surface-coated flow path” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 2, Modified Liu teaches wherein the sugar alcohol comprises at least one of mannitol, erythritol, xylitol, lactitol, maltitol or sorbitol (mannitol, para. [0010], [0016], [0037]).
Regarding claim 3, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein a weight-average molecular weight of the low-molecular-weight polysaccharide is 10000-80000” of claim 3 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Regarding claim 4, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein the low-molecular-weight polysaccharide comprises pullulan, agarose, dextran, dextrin, amylose, xanthan gum, mannan, galactomannan, gellan gum, carrageenan, curdlan, pectin, welan gum, alginic acid, alginic acid salt, alginic acid ester, karaya gum, tamarind seed gum, rhamsan gum, or a combination thereof” of claim 4 is further limiting an optional component of claim 1 and is not further limiting the separation medium when the separation medium comprises a sugar alcohol derived from monosaccharide or disaccharide.
Regarding claim 5, Modified Liu teaches wherein the sugar alcohol comprises mannitol, or the low-molecular-weight polysaccharide comprises pullulan (mannitol, para. [0010], [0016], [0037]).
Regarding claim 8, Modified Liu teaches a reagent kit comprising the separation medium for electrophoresis according to claim 1 (the microfluidic chip electrophoresis screening system comprising the screening media including HPMC and mannitol, para. [0004], [0009]-[0010], [0016], see rejection of claim 1 supra; Examiner notes that Modified Liu’s teachings of the microfluidic chip electrophoresis screening system meets the instant recitation of “kit” since the assembled microfluidic chip electrophoresis screening system of Modified Liu is merely an assembled kit).
The limitation “for electrophoresis” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Liu teaches the microfluidic chip electrophoresis screening system comprising the screening media including HPMC and mannitol (para. [0004], [0009]-[0010], [0016]), so the microfluidic chip electrophoresis screening system is capable of the recitation “for electrophoresis.”
Regarding claim 12, claim 1 recites “a sugar alcohol derived from monosaccharide or disaccharide, or a low-molecular-weight polysaccharide,” and therefore, the limitation “wherein .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Jin is now relied upon for the feature of wherein a number-average molecular weight (Mn) of the hydroxypropylmethyl cellulose is 80000 to 160000 as recited supra. Prior art Liu is now relied upon for the feature of wherein a concentration of the hydroxypropylmethyl cellulose in the separation medium for electrophoresis is 1.6% (w/v) to 2.0% (w/v) as recited supra.
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-10 of the amendment, wherein a concentration of the sugar alcohol in the separation medium for electrophoresis is 1 wt% to 3 wt%. Applicant asserts that Han suggests that the concentration of mannitol is better kept at 6% for better resolution, which teaches away from claim 1. Applicant asserts that a person skilled in the art cannot obtain the present application by merely adjusting the contents of essential components of Han because removing the essential components of Han would render Han inoperable for its intended purposes. Applicant asserts that Han focuses on the separation performance in 267bp to 587bp, which is larger than the short-chain area of 25-250bp in the present application.
Examiner respectfully disagrees. Modified Han explicitly teaches that the mannitol at a concentration of 2% (w/v) was added to the HPMC solution (pg. 737, left column, second In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument that Han is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Han is in the field of applicant’s endeavor which is a separation medium for capillary electrophoresis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794